DRIBBEN, Judge,
concurring in result:
Appellant stated in the post-trial interview that he was not satisfied with his defense counsel. The staff judge advocate’s responsibility in response thereto is set forth in United States v. Reynolds, 19 C.M.R. 850, 853 (A.F.B.R. 1955) as follows:
[I]n criminal cases, and particularly in our court-martial system, any attack upon the professional competency of a defense counsel in a particular case is a matter which cannot, and should not, be lightly dismissed. Particularly is this so where the case is pending review and such remarks become of record for the consideration of all persons charged with the post-trial judicial proceedings. We believe that no one will deny that when the substance of accused’s remarks in question came to the attention of the legal advisor to the convening authority, it was incumbent upon that officer to make some inquiry into the matter and to satisfy himself as to its merits before making a recommendation to his convening authority on the legal sufficiency of the case. In fact, a Staff Judge Advocate coming into information of this character who did nothing: about it could well be considered derelict in his duties- — a point conceded by both government and defense appellate counsel.” (Underscoring supplied).
Apparently, the staff judge advocate found no deficiency in the representation of appellant by his trial defense counsel because he advised the convening authority in the post-trial review that “there were no errors which substantially prejudiced the accused’s rights.” * Had the staff judge advocate determined that appellant wanted to renounce his relationship with his defense counsel, at most appellant could have expected a new defense counsel to perform post-trial duties required by United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975), and conceived by United States v. Palenius, 25 U.S.C.M.A. 222, 54 C.M.R. 549, 2 M.J. 86 (1977). In fact, appellant received a new defense counsel, who took appropriate action to protect appellant’s post-trial interests.
I believe that United States v. Iverson, 2 M.J. 489 (A.C.M.R. 31 December 1975) is applicable to the ease at bar and, based thereupon, I reach the same result as Judge DeFord.

 The record of trial gives no basis for any finding to the contrary.